Citation Nr: 0939265	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-29 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a cervical spine 
disability.  

6.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for PTSD, a sleep 
disorder, headaches, hypertension, a cervical spine 
disability, and a low back disability.

For the reasons that will be discussed below, the appeal as 
it pertains to the claim of entitlement to service connection 
for a low back disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

On August 4, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal of the issues of 
entitlement to service connection for PTSD, a sleep disorder, 
headaches, hypertension, and a cervical spine disability was 
requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appellant's substantive 
appeal with regard to the issues of entitlement to service 
connection for PTSD, a sleep disorder, headaches, 
hypertension, and a cervical spine disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

On August 4, 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge; a transcript of 
that hearing is of record.  The Veteran indicated his desire 
to withdraw his appeal of the issues of entitlement to 
service connection for PTSD, a sleep disorder, headaches, 
hypertension, and a cervical spine disability.  At the 
hearing, the Veteran also submitted a written and signed 
statement expressly withdrawing the aforementioned issues 
from the current appeal.  Either the August 2009 hearing 
transcript or written statement may be accepted as a 
withdrawal of these issues on appeal.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993).

Therefore, the appellant has withdrawn the appeal of the 
issues of entitlement to service connection for PTSD, a sleep 
disorder, headaches, hypertension, and a cervical spine 
disability; hence, there remain no allegations of errors of 
fact or law for appellate consideration regarding these 
issues and, accordingly, the Board does not have jurisdiction 
to review the appeal of these issues.  The appeal with regard 
to these issues is thus dismissed.




ORDER

The appeal of the claim of entitlement to service connection 
for PTSD is dismissed.

The appeal of the claim of entitlement to service connection 
for a sleep disorder is dismissed.

The appeal of the claim of entitlement to service connection 
for headaches is dismissed.

The appeal of the claim of entitlement to service connection 
for hypertension is dismissed.

The appeal of the claim of entitlement to service connection 
for a cervical spine disability is dismissed.


REMAND

The Board observes at this juncture that the Veteran is not 
presently service-connected for any disability.  With regard 
to the remaining issue on appeal, entitlement to service 
connection for a low back disability on a direct basis, the 
Veteran contends, in essence, that he developed chronic low 
back pain in service as a result of repetitive stress injury 
from having to lift and load heavy tank gun ammunition as an 
armored fighting vehicle crewman.  He also contends that he 
developed chronic low back pain in service as a result of 
repeatedly having his body strike the sides of transport 
aircraft before clearing the aircraft's slipstream when he 
egressed from them in flight during paratrooper training 
jumps.  

According to the Veteran's oral testimony and written 
statements, he received treatment several times during active 
duty for low back complaints and was ultimately compelled to 
withdraw from serving as a paratrooper on account of his back 
symptoms, thereafter serving in a less strenuous military 
occupational specialty (MOS) for the balance of his 
obligation to serve.  He stated that    continued to 
experience recurrent low back pain from his discharge from 
active duty to the present.  He previously used prescription 
pain medication and now used a TENS unit to treat his painful 
low back symptoms.  He denied having any intercurrent 
traumatic low back injury in the time following his 
separation from service to the present time.

The Veteran's service treatment records are sparse and only 
include, in pertinent part, a copy of his May 1979 pre-
enlistment examination report, showing normal findings on 
review of his spine and musculoskeletal system, with no other 
relevant medical records.  Also included in the claims file 
are the Veteran's service personnel records which corroborate 
his testimony regarding his MOS in service to the extent that 
they show that he served as an ammunition loader in an 
armored unit from June 1979 to June 1980, thereafter entering 
paratrooper training in an airborne unit and serving in this 
capacity until deliberately terminating his service as a 
paratrooper and being disqualified from airborne duty in 
September 1980.  Thereafter, he returned to duty in his prior 
MOS as an ammunition loader and handler in an armored unit 
until June 1982, and then served as a construction equipment 
mechanic and wire installer for the remainder of his service.  

Current medical evidence associated with the claims file 
consists of VA outpatient treatment records dated 2001 - 
2007, showing treatment on several occasions for complaints 
of low back pain with diagnoses of spondylosis at the L-2 
vertebra in March 2006 and degenerative joint disease of the 
lumbosacral spine in May 2006. 

According to the Veteran's oral testimony at the August 2009 
hearing before the Board, all service treatment reports and 
post-service medical records dated prior to 2001 that were in 
his physical possession were destroyed in a house fire and he 
was unable to obtain replacement copies of these lost 
records.

In two lay statements submitted to VA in August 2009, the 
attesters stated, in essence, that they were lifelong friends 
of the Veteran and remembered that after the Veteran returned 
home from active duty he complained of experiencing 
occasional back pain and reported that he had injured his 
back in service.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In the present case, the Board finds that the standards set 
forth in McLendon have been satisfied: The veteran has 
submitted clinical evidence of a current low back disability, 
his competent written and oral testimony indicates incurrence 
of a low back injury in service and continuity of 
symptomatology since then (see Duenas v. Principi, 18 Vet. 
App. 512 (2004)), but there is insufficient evidence to 
decide the case at the present time.  Therefore, the appeal 
of the claim of entitlement to service connection for a low 
back disability should be remanded so that the Veteran may 
scheduled for a VA medical examination so that a nexus 
opinion may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the extent and 
etiology of any current low back 
disability.  The Veteran's claims folder 
must be made available to the examiner for 
review in connection with the examination.  
Upon examination and review of the 
pertinent history presented in the 
Veteran's claims folder, the examiner 
should identify all back disabilities 
currently present.  The examiner should 
also provide an opinion regarding the 
following:



(a.)  Is at least as likely as 
not (i.e., a 50 percent 
probability or more) that the 
state of the current back 
disability or disabilities found 
on examination is/are consistent 
with or representative of a low 
back disability that had its 
onset during military service 
approximately 30 years earlier in 
1979 - 1982?

(b.)  Is at least as likely as 
not (i.e., a 50 percent 
probability or more) that the 
state of the current back 
disability or disabilities found 
on examination is/are consistent 
with or representative of 
residuals of an old low back 
injury occurring approximately 30 
years earlier during military 
service in 1979 - 1982?

(c.)  Is at least as likely as 
not (i.e., a 50 percent 
probability or more) that the 
state of the current back 
disability or disabilities found 
on examination is/are consistent 
with or representative of 
aggravation (i.e., a permanent 
worsening beyond the natural 
progression) of a congenital 
lumbosacral spine condition by 
military service in 1979 - 1982?

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.



2.  When the RO is satisfied that the 
record is complete, readjudicate the claim 
of entitlement to service connection for a 
low back disability on the merits.  If the 
benefit sought is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative. The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


